Citation Nr: 1031640	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  07-32 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for residuals of prostate 
cancer.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant is a veteran who retired from active duty in 
January 1974.  He had unverified active service in excess of 20 
years, including service in the Republic of Vietnam.  This matter 
was originally before the Board of Veterans' Appeals (Board) on 
appeal of a September 2006 rating decision of the Hartford, 
Connecticut Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the Veteran's service connection claim.  
The Veteran failed to report for hearings scheduled in November 
2007, January 2008 and February 2009.

The Veteran's appeal was first before the Board on April 21, 
2009, at which time service connection for residuals of prostate 
cancer was granted.  

In September 2009, a Deputy Vice Chairman of the Board, on her 
own motion, ordered reconsideration of the Board's April 2009 
decision.  See 38 C.F.R. § 20.1001 (2009).  The basis of the 
reconsideration was that additional evidence was received from 
the RO showing that the Veteran has never been diagnosed with 
prostate cancer.  A decision rendered in December 2009 by a 
reconsideration panel replaced the April 21, 2009, Board decision 
that granted service connection for residuals of prostate cancer.  
See 38 C.F.R. § 20.1100.  The December 2009 decision remanded the 
claim for additional development.  The requested development has 
been completed.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran is not shown to have residuals of prostate cancer.




CONCLUSION OF LAW

Residuals of prostate cancer were not incurred in or aggravated 
by military service, nor may service incurrence of prostate 
cancer be presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 
1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the VCAA, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), and as interpreted by the Courts have 
been fulfilled by information provided to the Veteran by 
correspondence dated in October 2005, March 2006 and February 
2010.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist in completing 
his claim and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claim.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).  The Board also notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the claim.  
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

The Veteran's service treatment records (STRs) and service 
personnel records are associated with his claims file, and 
pertinent post-service treatment records have been secured.  The 
Veteran underwent a VA examination in May 2009.  He failed to 
report for hearings scheduled in November 2007, January 2008 and 
February 2009.  As discussed below, the Veteran identified 
treatment for prostate cancer at a private hospital in February 
2000.  In October 2005 and February 2010 letters, the RO asked 
the Veteran to submit any outstanding medical reports or a VA 
Form 21-4142, Authorization and Consent to Release Information, 
so the RO could obtain these records.  He did not respond to 
either request.  In February 2010, he indicated that he had no 
additional information or evidence to provide in support of his 
claim.  As the duty to assist is not one-way street (see Wood v. 
Derwinski, 1 Vet. App. 190 (1991)), VA's assistance obligations 
to obtain these potentially pertinent records have been met.  The 
Board finds that evidentiary development in this matter is 
complete to the extent possible.  VA's duty to assist is met.

Accordingly, the Board will address the merits of the claim.

Service Connection for Residuals of Prostate Cancer

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  For 
veterans who have served 90 days or more of active service during 
a war period or after December 31, 1946, certain chronic 
disabilities, such as malignant tumors, may be presumed to have 
been incurred in service if manifest to a compensable degree 
within one year after discharge from service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease initially 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d). 

Veterans who, during active service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed to 
an herbicide agent, unless there is affirmative evidence of non-
exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307.  

If a veteran was exposed to a herbicide agent (to include Agent 
Orange) during active military, naval or air service and has 
contracted an enumerated disease (to include prostate cancer) to 
a degree of 10 percent or more at any time after service (except 
for chloracne and acute and subacute peripheral neuropathy which 
must be manifested within a year of the last exposure to an 
herbicide agent during service), the veteran is entitled to a 
presumption of service connection even though there is no record 
of such disease during service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309(e).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6)(iii), 3.309(e), 3.313.

Notwithstanding the foregoing presumptive provisions, the Federal 
Circuit has determined that a claimant is not precluded from 
establishing service connection with proof of direct causation.  
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  See Brock 
v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, presumption is 
not the sole method for showing causation.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  See Hickson v. West, 12 Vet. App. 247 
(1999).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

In the absence of proof of a present disability (and, if so, of a 
nexus between that disability and service), there can be no valid 
claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  This principle has been repeatedly reaffirmed 
by the Federal Circuit, which has stated that "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service and 
the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence 
is assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss, in detail, every piece of evidence of record.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA 
must review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below will 
focus specifically on what the evidence shows, or fails to show, 
as to the claim.

The Veteran contends that he has current residuals of prostate 
cancer as a result of his exposure to herbicides during Vietnam.  
He reported serving in-country at Pleiku airbase as an aircraft 
mechanic.

The Veteran's service personnel records show he had active duty 
service from January 1954 to January 1974, including service in 
the Republic of Vietnam from approximately October 1966 to 
September 1967.  

The Veteran's STRs are silent for any complaints, findings, 
treatment, or diagnosis of prostate cancer.  

In June 2000, private magnetic resonance imaging (MRI) reports 
notes the Veteran's history of colon cancer and identified 
postoperative changes to the prostate gland, including a prior 
transurethral resection, and a soft tissue mass in the mid 
sigmoid colon, described as having a biopsy proven colonic 
cancer.  

A March 2001 initial consultation report from Dr. D.W. notes a 
diagnosis of stage II colon cancer, status post-sigmoid resection 
in July 2000.  The report notes the Veteran's history of 
urosepsis (originally thought to be TTP) in January 2000, but no 
findings of prostate cancer were noted.  On examination, the 
Veteran was tumor-free; however, chemotherapy was recommended 
because of the risk of recurrence.

An August 2001 private treatment record notes that the Veteran 
had undergone transurethral resection of the prostate (TURP) in 
February 2000.

August 2001 private MRI reports notes the Veteran's history of 
colon cancer.  Findings included status post TURP and no evidence 
for recurrent tumor in the pelvis.  

A December 2001 private pelvic MRI report notes a history of 
colon and prostate cancer.  Current finding included status post-
TURP.  An April 2002 private nuclear medicine bone scan notes a 
history of prostate and colon cancer.  

The Veteran indicated in his October 2005 claim for service 
connection that he had received treatment for prostate cancer at 
Bridgeport Hospital in February 2000; however, he did not submit 
these records or a release for VA to obtain them (as requested by 
VA in October 2005 and February 2010).  In February 2010, the 
Veteran indicated that he had no additional information or 
evidence to submit in support of his claim.

In a May 2009 VA examination report, the VA examiner noted that 
the Veteran brought to the examination all of his medical records 
and his outside MD and all his admissions to Bridgeport Hospital, 
and these contained no evidence of prostate cancer.  It was 
indicated that in 2000, he underwent a TURP for benign prostatic 
hypertrophy (BPH).  The Veteran denied any current renal 
dysfunction or any malignancy of the prostate, to include any 
treatment or surgery.

The record clearly establishes that the Veteran served in-country 
in Vietnam during a period when he was presumed to have been 
exposed to herbicides.

However, the Veteran's STRs are silent for any complaints, 
findings, treatment, or diagnoses of prostate cancer.  Post-
service medical evidence is negative for any findings, treatment, 
or diagnoses of prostate cancer.  Simply stated, there is 
absolutely no evidence of record in the claims folder of prostate 
cancer or residuals thereof.  Accordingly, service connection for 
residuals of prostate cancer is not warranted.  See Brammer, 
supra.

In reaching the above conclusion, the Board has considered the 
benefit of the doubt doctrine; however, as the preponderance of 
the evidence is against the claim, that doctrine does not apply.  
See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for residuals of prostate cancer is denied.



			
	ERIC S. LEBOFF	WAYNE M. BRAEUER
	Acting Veterans Law Judge, 	Veterans Law Judge, 
	Board of Veterans' Appeals	Board of Veterans' Appeals



		
	RENÉE M. PELLETIER
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


